DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawaguchi et al (Angew. Chem. Int. Ed. 2005).
The claims are drawn to a process for controlled performance of a reaction that proceeds alongside a plurality of competing chemical reactions, comprising selecting reaction conditions to adjust the rate of competing reactions so that the desired main reaction is not impaired.
Kawaguchi et al et al teach a process wherein primary, secondary, cyclic, or benzylic alcohol is oxidized to the corresponding carbonyl compound at -20°C, wherein the reaction is conducted in a micro-reactor.  During the reaction, dimethylsulfoxide (DMSO) is reacted with trifluoroacetic anhydride, forming a cationic intermediate; the intermediate reacts with an alcohol to obtain a second intermediate; the second intermediate is treated with a base, e.g. triethylamine to obtain the corresponding 
The reference does not expressly teach controlling, e.g. minimizing a plurality of competing chemical reactions in the reaction taught therein (Swern Oxidation); however, it is clear from what is taught that modulating the temperature, residence time, and/or mixing rate, has the effect of minimizing rearrangement of the reactive intermediates formed during the process, thereby increasing the yield of the desired carbonyl compound formed.  It therefore would have been obvious to a person having ordinary skill in the art that the same parameters, i.e. reaction temperature, residence time, mixing rate, etc. may be controlled such that any competing or side reaction that may occur during the Swern oxidation taught by the reference may be minimized, in order to produce optimum results, e.g. in the form of yield of desired carbonyl compound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622